United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Glouster, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-353
Issued: September 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 17, 2008 appellant filed a timely appeal from an October 28, 2008 decision
of the Office of Workers’ Compensation Programs denying wage-loss compensation
commencing July 18, 2006. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established any employment-related disability
commencing July 18, 2006.
FACTUAL HISTORY
This case was before the Board on a prior appeal.1 By decision dated July 11, 2008, the
Board remanded the case for further development of the medical evidence. The Board found that
1

Docket No. 08-687 (issued July 11, 2008). Appellant’s claim was accepted by the Office for degenerative disc
disease of the lumbar spine, lumbar facet arthropathy and lumbar radiculitis.

the April 20, 2007 report of Dr. Alex Minard, an attending orthopedic surgeon, was sufficient to
require further development. The history of the case as provided in the prior Board decision is
incorporated herein by reference.
On remand, the Office referred appellant to Dr. Sushil Sethi, an occupational medicine
specialist. In a report dated September 16, 2008, Dr. Sethi provided a history and results on
examination. He opined that appellant did not have an aggravation of degenerative disc disease
causally related to employment factors. Dr. Sethi stated that there were no x-rays or physical
findings to show an increase in physical findings or structural changes to meet the definition of
an aggravation. He noted that a magnetic resonance imaging (MRI) scan showed mild arthritic
changes, not significant degenerative disc disease. Dr. Sethi further stated that the accepted
condition of lumbar radiculitis was self-limiting and normally resolved in three to six weeks, and
appellant’s condition had resolved long ago.
By letter dated October 6, 2008, the Office asked Dr. Minard to review Dr. Sethi’s report
and provide an opinion regarding disability. In a report dated October 13, 2008, Dr. Minard
reported that appellant’s “MRI [scan] was not extremely impressive. [Appellant] did have some
early degenerative dis[c] disease as well as swelling and early arthropathy in the facet joints at
the two lower levels.” He considered the aggravation to be temporary rather than permanent.
Dr. Minard further stated, “I do think that her activities with the [employing establishment] did
aggravate a preexisting degenerative condition[;] the repetitive motion and lifting created strain
on the lumbar spine. Although it is true that lumbar radiculitis is often self-limiting that
normally resolves itself within [three to six] weeks as Dr. Sethi opined, this is not universally
true. I treat a number of patients who have radicular pain on a chronic basis.” Dr. Sethi stated
that when he saw appellant a year ago she could do light duty with lifting of 10 pounds regularly
and 20 pounds occasionally.
By decision dated October 28, 2008, the Office denied appellant’s claims for
compensation commencing July 18, 2006. It found the weight of the evidence was represented
by Dr. Sethi.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that, if there is a disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make the examination.2 The
implementing regulation states that, if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician or an Office
medical adviser, the Office shall appoint a third physician to make an examination. This is
called a referee examination and the Office will select a physician who is qualified in the
appropriate specialty and who has no prior connection with the case.3

2

5 U.S.C. § 8123.

3

20 C.F.R. § 10.321 (1999).

2

ANALYSIS
As the Board noted in its prior decision, Dr. Minard provided a probative medical opinion
that appellant was disabled as of July 18, 2006 due to an employment-related aggravation of
degenerative disc disease. In an October 13, 2008 report, Dr. Minard reiterated that he believed
appellant sustained an employment-related aggravation that was disabling. While Dr. Sethi, the
second opinion physician, was not specifically asked for an opinion as to disability commencing
July 18, 2006, he clearly disagreed with Dr. Minard. He found no employment-related
aggravation, and he believed the accepted lumbar radiculitis had resolved.
Since there is a disagreement between an attending physician and a second opinion
referral physician, the Board finds a conflict was created under 5 U.S.C. § 8123(a). To resolve
the conflict, the case will be remanded for referral to a referee physician. The referee physician
should be asked to provide an opinion as to whether there was an employment-related disability
on or after July 18, 2006. After such further development as the Office deems necessary, it
should issue an appropriate decision.
CONCLUSION
The Board finds a conflict in the medical evidence exists and the case will be remanded
for resolution of the conflict pursuant to 5 U.S.C. § 8123(a).
ORDER
IT IS HEREBY ORDERED THAT the decision dated October 28, 2008 be set aside
and the case remanded to the Office for further proceedings consistent with this decision.
Issued: September 3, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

